Filed 07/15/19                                      Case 19-23392                                              Doc 35



                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA


           In re                                           )     Case No. 19-23392 - E - 11
           Herbert Edward Miller,                          )     Docket Control No.
                      Debtor.                              )     Document No. 20
                                                           )     Date: 07/11/2019
                                                           )     Time: 10:30 AM
                                                           )     DEPT: E



                                                         Order



           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.
                  The Order to Show Cause having been presented to the court, and upon review of the
           pleadings, evidence, arguments of counsel, and good cause appearing,
                  IT IS ORDERED that the Order to Show Cause is sustained, no other sanctions are
           issued pursuant thereto, and the case is dismissed.


                   July 15, 2019




           [20] - Order to Show Cause - Failure to Pay Fees as Transmitted to BNC for Service. Hearing to be
           held on 7/11/2019 at 10:30 AM at Sacramento Courtroom 33, Department E. (jbrm)
